Bboyies, C. J.
1. The first ground of the amendment to the motion for a new trial complains that the court erred in refusing to give a certain charge requested in writing. This ground, however, is too defective to be considered, as it is not shown in the ground, nor even alleged therein, that the requested charge was applicable to the facts of the case. Caswell v. State, 27 Ga. App. 76 (7) (107 S. E. 560).
2. The admission of evidence, as complained of in ground B of the amendment to the motion for a new trial, was not error for any reason assigned.
3. The verdict was authorized by the evidence, and the court did not err in refusing the grant of a new trial.

Judgment affirmed.

Luke and Bloodworth, JJ., concur.
B. G. Jenkins, Callaway & De Jarnette, for plaintiff in error.
Doyle Campbell, solicitor-general, contra.